Title: [March 1760]
From: Washington, George
To: 




Saturday Mar. 1–1760. Finishd Bottling 91 dozn. Cyder.
The wind for the first part was at No. West & very cold, but shifting Easterly & then to So. it grew something warmer but continued Cloudy.
The Ground being hard froze stopd my Plows this day also—and employd all hands in running the dividing fence of my Pastures.
Traversd the Fields in the Lower Pasture again & set a Course from the head of the drain that Runs into my Meadow  which leaves in the Tobo. House Field  and in the other .
Also found the contents of my Meadow to be  and that the Pocoson at Cotton patch measurd .
Note. The Ground cleard this year measures  and the fallow Ground is only . The Marsh and Pocoson at the Creek point contains .


   
   pocoson (pocosin): from an Algonquin Indian word meaning a tidal swamp in its last stages before turning into dry land. In the miry pocosin soil,

alternately covered and uncovered by water, would grow grass, shrubs, and pine trees.



 


Sunday Mar. 2. The Morning calm & Serene. About 10 Oclock the Wind freshned from the No. West, and died away by two. At 5 it came Southerly & blew again seeming unsettled.
Mr. Clifton came here to day, & under pretence of his Wife not consenting to acknowledge her Right of Dower wanted to disengage himself of the Bargain he had made with me for his Land on the 26th. past and by his Shuffling behaviour on the occasion convincd me of his being the trifling body represented.
 


Monday Mar. 3d. Bought 100 Bushels of Oats at 1/6. of Reuben Joyne.
Finishd plowing the Clover field but not the dividing Fence in the Pastures.
Wind for the most part was Southerly—sometimes blewing fresh & at other times quite calm but the day was cloudy & felt cold till towards Night.
 


Tuesday Mar. 4th. Rain without Intermission till Noon—thence at Intervals till Night, with strong So[uther]ly wind the whole time.
Plows Stopd—but the dividing fence finishd. Gave up the Horse Cart, & the Dun horse and Jack to R. Stephens.
 


Wednesday Mar. 5. High Wind from the West—the day clear & somewhat cold. Began plowing the field by the Garden for Lucern.
Put in the great bay mare (& horse) King. The latter coud not be prevaild upon to plow. The other did very well: but the Plows run very badly.
Finishd Plow Harness for my Chariot Horses.

  
   
   lucern: alfalfa or lucerne, Medicago sativa. Although this perennial legume is widely grown in Virginia today as a hay crop, GW tried unsuccessfully for at least 35 years to raise it. On 12 Sept. 1795 Thomas Jefferson wrote to GW that he was giving it up because, even with manuring, he had experienced less success with it than with chicory. He probably would have fared better by using more limestone, and much better had he had available the inoculating bacteria in use today for such nitrogen-fixing crops.



 


Thursday Mar. 6. Fitted a two Eyed Plow instead of a Duck Bill Plow and with much difficulty made my Chariot Wheel horses plow.

Surveyd Captn. Posseys 145 Acres of Woodland Ground which he bought of my Bror. Chs. & find some of the Courses and distances to vary from those in the Deeds and that 136 Acres only, are Included.
Also run the upper Courses of Frens Land and find some great Errors as may be seen by my Plot of it.
Wind Southerly & day fine.


   
   Charles Washington (1738–1799) was married in 1757 to Mildred Thornton, daughter of Col. Francis Thornton of Spotsylvania County, and was probably living in the Fredericksburg area at this time. Although GW was very interested in buying lands near Mount Vernon, he did not purchase the woodland tract from Posey, and it was sold 16–17 June 1760 to Daniel French for £217 10s. (Fairfax County Deeds, Book D-2, 730–36, Vi Microfilm).



   
   Henry Trenn (variously spelled Tren, Frenn, and Fren), who died in 1751, had owned a tract of about 300 acres on the west bank of Dogue Run, above the road from Gum Spring to Colchester. In 1750 he had sold 94 acres at the lower end of the tract to GW’s half brother Lawrence, and the remainder was inherited at his death by two of his orphaned children, Absolom and Diana (deed of Trenn to Lawrence Washington, 4 Feb. 1750, Fairfax County Deeds, Book C–1, 152–53, Vi Microfilm; will of Trenn, 3 Oct. 1751, Fairfax County Wills, Book A–1, 490–91, Vi Microfilm). Absolom had apparently died since his father’s death, and the tract was now solely owned by Diana, who was living in Maryland.



 


Friday Mar. 7th. Fine Morning, but Cloudy Afternoon, wind Southerly.
Put the Poll end Horses into the Plow in the Morng. and the Postilion & hand Horse in the Afternoon but the Ground being well sworded over & very heavy plowing I repented putting them in at all for fear it should give them a Habit of Stopping in the Chariot.
 


Saturday Mar. 8. No. Et. Wind & Rain—Plows stopd.
Gave Captn. Cawseys Skipper namely William Vicars—1 Tobo. Note and an Order on Hunting Creek Warehouses for 7 Hhds. of my Mountain Tobo.

	
   
   John Cawsey was captain of the Tyger, a 120–ton British-built ship which took a crew of nine and sailed in the Virginia tobacco trade for John Farrel & Co. of Bristol, Eng. William Vicars was probably Cawsey’s first mate. hunting creek warehouses: These tobacco warehouses at Alexandria had been established by the inspection acts of 1730 and 1732 (see entry for 25 Jan. 1760).



 


Sunday Mar. 9. No. Et. wind, and Snow by Intervals the whole day.
 



   
Monday Mar. 10th. No. W. wind and clear, but the Ground too Wet for Plowing.
Rode to my Plantation and the Mill, & there partly agreed with Jerry Mitchell to rebuild my Mill when She runs dry in the Summer.
Dispatchd Mulatto Jack to Frederick for some Mares from thence to Plow.
The Snow (which was not more than an Inch & half deep) was entirely dissolvd today.


   
   Jeremiah Mitchell, an independent artisan, contracted to do this repair work for 4s. 6d. a day. He put in 97 days in all, finishing the job by 1 Dec. 1760 (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 102).



 


Tuesday Mar. 11th. Visited at Colo. Fairfax and was informd that Clifton had sold his Land to Mr. Thompsons Mason for 1200 £ Sterlg. which fully unravelled his Conduct on the 2d. and convincd me that he was nothing less than a thorough pacd Rascall—disregardful of any Engagements of Words or Oaths not bound by Penalties.
The day clear but something cold, Wind at No. West.

   
   
   George William Fairfax was one of GW’s fellow commissioners in the Clifton case. Thomson Mason (1733–1785),  a younger brother of George Mason of Gunston Hall, lived in St. Mary’s County, Md. Mason moved c.1764 to Stafford County, Va. and c.1771 to Raspberry Plain in Loudoun County. He

studied law in England at the Middle Temple and in 1760 was a burgess for Stafford County.



 


Wednesday Mar. 12. Returnd home, Mrs. Carlyle accompanying us, the day being exceeding fine. Wind at South.
Found William Lodwick here with one Beef from Frederick. He set of with two but lamd the other and left him at Ricd. Colemans at the Sugar Lands.


   
   Lodwick was apparently hired for this job only. In 1756 Richard Coleman (d. 1764) and his son James received a license to run an ordinary on the Leesburg Pike at Sugar Land Run.



 


Thursday Mar. 13th. Incessant Rain and No. Et. Wind.
Mr. Carlyle (who came here from Port Tobo. Court last Night) and Mrs. Carlyle were confind here all day.
Mulatto Jack returnd home with the Mares he was sent for, but so poor were they, and so much abusd had they been by my Rascally Overseer Hardwick that they were scarce able to go highlone, much less to assist in the business of the Plantations.


   
   Merchants or their agents regularly made rounds of county courts, which met monthly to transact business and legal cases. Port Tobacco was the seat of Charles County, Md.



   
   highlone: alone, without support.



 


Friday Mar. 14th. No. Et. Wind & rain witht. Intermission till after Noon. The Rain then abated, but clouds continued.
Mr. Carlyle & his Wife still remaind here. We talkd a good deal of a Scheme of setting up an Iron Work on Colo. Fairfax’s Land on Shannondoah. Mr. Chapman who was proposd as a partner being a perfect Judge of these matters was to go up and view the Conveniences and determine the Scheme.


   
   Colonel Fairfax’s land on the Shenandoah River included the east bank of the crossing for Vestal’s ferry. Carlyle and his brother-in-law George William Fairfax went ahead with the ironworks project. Nathaniel Chapman, who died later this year, had iron experience both with the Principio Company of Maryland and the Accokeek works in Stafford County. Chapman had also served as an executor for the estates of Augustine and Lawrence Washington, both of whom had had interests in ironworks.



 


Saturday Mar. 15. Snowd in the Morng. but afterwards clearing. Mr. Carlyle and his Wife returnd home.
Wm. Lodwick & the boy (Nat) who came down with him went up for the lame Beef they left upon the Road coming down.
The Vast quantity of Rain which had fallen in the last two

days had Swelld the Waters so high that dogue Run carried of the Tumbling Dam of my Mill and was near carrying of the House also.
Wind at No. Et. & fair from a settled Sky. Sent word to Mr. Clifton by my Negro Will that I shoud be glad to see him here in the Morning having something to propose to him.
The bad Weather this Week put a Total stop to plowing except a little on Wednesday with one Plow.


   
   GW’s dam was an earthwork with a tumbling bay, or spillway, in one portion. Excess water flowed over this outfall, normally preventing the water level behind the dam from rising too high. But on this occasion water came downstream faster than it could flow out the spillway, and the dam collapsed.



 


Sunday Mar. 16th. In the Morning early began Snowing with a Strong No. Et. Wind and continued without the least Intermission, or Remission till dark, & how long after I know not.
 


Monday Mar. 17th. The Snow this Morng. was much drifted, & many places of considerable depth. It kept Snowing by Intervals till Noon & appeard unsettled the whole day.
Went to my Mill and took a view of the Ruins the Fresh had causd. Determind however to repr. it with all expedition & accordingly set my Carpenters to making Wheel & Handbarrows.
Beef from Coleman’s was brought down.
Mr. Possey being here and talking of the Orphan Fren’s Land adjoining mine on Dogue Run, he undertook to purchase it for me of the said Orphan Diana, who lives at Nangemy in Maryland with one—Wright who I think he said Married her Aunt.
Mr. Possey thinks it may be bought for £50 or 60 pound & there shoud be 207 Acres of it.


   
   Posey finally purchased this land for GW in 1764, by which time Diana had married William Whiting. The Whitings received £75 in several installments for the property, which was then estimated to contain 200 acres (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 168; GW’s list of quitrent lands for 1764, DLC:GW).



   
   Nanjemoy, according to an English traveler who saw it in 1774, was “a small Village of about five houses” lying west of Nanjemoy Creek in Charles County, Md. All the inhabitants were planters except two men who ran a store there (CRESSWELLLincoln MacVeagh, ed. The Journal of Nicholas Cresswell, 1774–1777. New York, 1924., 17).



 


Tuesday Mar. 18th. Cool in the morning, Wind at No. West, but afterwards Shifting to South grew more moderate and Melted the Snow much.
Went to Court partly on my own private Business and partly on Cliftons Affair but the Commissioners not meeting nothing

was done in regard to the Latter. Much discourse happend between him and I con⟨cer⟩ning his ungenerous treatment of me. The whole turning to little Acct. tis not worth reciting here the result of which was that for £50 more than Mr. Mason offerd him he undertook if possible to disengage himself from that Gentleman & to let me have his Land. I did not think Myself restraind by any Rules of Honour, Conscience or &ca. from makeg. him this offer as his Lands were first engagd to me by the most Solemn assurances that any Man coud give.
Mr. Johnston not being in Town I coud not get Mr. Darrel’s Deeds to me acknowledgd.
Killd the Beeves that came from Frederick.


   
   The following month this move by GW in the Clifton affair was criticized by the General Court sitting in chancery. GW was putting himself into a potentially awkward situation, for as a commissioner he was responsible for giving a disinterested report to the chancery court on how the Clifton case should be settled.



   
   GW dined today at Mrs. Chew’s tavern (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 89).



 


Wednesday Mar. 19. Cold Southerly Wind & Lowring Weather till towds. Evening when the Clouds dispersing it became more moderate.
Peter (my Smith) and I after several efforts to make a plow after a new model—partly of my own contriving—was fiegn to give it out, at least for the present.
Snow but little dissolvd. Colo. Fairfax & Mrs. Fx. came here in the Evening.
 


Thursday Mar. 20th. Cold Northerly Wind. Colo. F[airfa]x and I set out to Alexa. by appointmt. to Settle & adjust (with the other Comrs.) Cliftons & Carrols accts. conformable to a decree of our Genl. Court but not being able to accomplish it then the 28th. was a further day appointed to meet and my house the place resolvd upon.


   
   The other commissioners were Rev. Charles Green and John West, Jr., now sheriff of Fairfax County. It was the common practice in such cases for the court to appoint four commissioners, any three of whom could act as a quorum.



 


Friday Mar. 21st. Colo. Fairfax & Mrs. Fx. returnd home. The Wind being No. Easterly the Morng. and indeed the best half of the day was very Cold and Cloudy. The Wind towards Evening seemd to be getting So[uther]ly.
Brought 47 Bushels of Wheat from my Mill.
 



Saturday March 22d. Cold southerly Wind and Cloudy, with Rain from 10 O’clock till Night.
Doctr. Laurie came here. Agreed with George Taylor for 3 Sows and Pigs—at 45/.


   
   Taylor is a local small planter who apparently moved to Loudoun County later in 1760.



 


Sunday Mar. 23d. Southerly Wind and Warm. Miss Fairfax & Miss Dent came here.


   
   Hannah Fairfax was a younger sister of George William Fairfax. Miss Dent was possibly Elizabeth Dent (1727–1796) or one of her younger sisters, all daughters of Peter Dent (c.1694–1757), of Whitehaven, on Mattawoman Creek in the Piscataway region of Prince George’s County, Md. (NEWMANHarry Wright Newman. The Maryland Dents: A Genealogical History of the Descendants of Judge Thomas Dent and Captain John Dent Who Settled Early in the Province of Maryland. Richmond, Va., 1963., 36–39).



 


Monday Mar. 24th. Began repairing my Mill Dam—with hands from all my Quarters Carpenters Included.
In digging Earth for this purpose great Quantities of Marle or Fullers Earth appeard.
In the Evening, in a Bed that had been prepard with a mixture of Dung on Saturday last, I sowed Clo⟨ver,⟩ Lucerne, & Rye Grass Seeds in the Garden, to try their Goodness—doing it in the following Order. At the end next the Corner are two Rows of Clover Seed—in the 3d., 4, 5 & 6th. Rye Grass the last Row thinest Sowd 7th. & 8th. Barley (to see if it woud come up) the last also thinnest Sown—9, 10, 11, 12th. Lucerne—first a few seeds at every 4 Inches distance the next thicker & so on to the last wch. was very thick.
Carried the Sows I bot. of George Taylor to my Mill by Water.


   
   The carpenters were needed to work on the spillway, which was made of timber. In addition, the dam probably had a timber foundation and may have been further strengthened by vertical planking on its upstream or downstream sides or in its center (CRAIK [1]David Craik. The Practical American Millwright and Miller: Comprising the Elementary Principles of Mechanics, Mechanism, and Motive Power, Hydraulics, and Hydraulic Motors, Mill Dams, Saw-Mills, Grist-Mills, the Oat-Meal Mill, the Barley Mill, Wool Carding and Cloth Fulling and Dressing, Windmills, Steam Power, etc. Philadelphia, 1870., 167–70).



   
   clover seed: Trifolium pratense, red clover. Unless he specifies another clover by name, GW is referring to this species.



 


Tuesday Mar. 25th. Set one Plow to Work on the Field below the Garden.
All hands being employd on the Dam again the Water was Stopd. and the Work in a fair way of receiving a finish by tomorrow Night.
The Wind was Southerly—the Day Changeable.
Mrs. Possey, & some young woman whose name was unknown to any Body in this family, dind here.
  


Wednesday Mar. 26. One Plow at Work today also.
Miss Dent & Miss Fairfax returnd home.
My Dam was entirely compleated by Evening.
Spent the greatest part of the day in making a new plow of my own Invention.
Wind at No. West & very boisterous.
 


Thursday Mar. 27. Southerly Wind, day warm and very fine. Sat my Plow to work and found She Answerd very well in the

Field in the lower Pasture wch. I this day began Plowing with the large Bay Mare & Rankin. Mulatto Jack conting. to Plow the Field below the Garden.
Agreed to give Mr. William Triplet £18 to build the two houses in the Front of my House (plastering them also) and running Walls for Pallisades to them from the Great house & from the Great House to the Wash House and Kitchen also.

  
   
   William Triplett (d. 1803) of Truro Parish lived with his wife Sarah Peake Triplett at Round Hill about four miles northwest of Mount Vernon. He had participated in a recent remodeling of GW’s mansion house, doing brickwork on the foundation and chimneys and plastering the interior of the house. His bill for those jobs, which totaled £52 8s. 4d., had been discharged by GW on 26 Feb. 1760 (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 72). GW had planned to have the two outbuildings mentioned here built earlier, but Triplett’s many engagements to work for other planters in the area had prevented him from undertaking the task until now (John Patterson to GW, 2 Sept. 1758, DLC:GW).



 


   Friday Mar. 28. According to appointment, Colo. F⟨airfa⟩x & Mr. Green met here upon Clifton’s Affair, he being present as was Mr. Thompson Mason (as Council for him). Mr. Digges and Mr. Addison were also here and after examining all the Papers and Accts. on both sides, and stating them in the manner wch. seemd most equitable to Us, the debt due from Mr. Clifton according to that Settlement amounted to £ that is to say—to Mr. Carroll £[243 13s.1d.] to Mr. Tasker pr. Mr. Digges [£304 15s.3d.] to Do. pr. Mr. Addison [£364 19s.].
We also agreed to report several things which appeard necessary, as well, in behalf of Mr. Clifton as the other party.
The Gentlemen from Maryland, Mr. Mason & Clifton left this; but Colo. Fairfax and Mr. Green stayd the Night.
Abt. Noon Mulatto Jack finishd plowing the Field below the Garden and went into the lower Pasture to work.
Sun shone Warm but the Wind blew strong from South.


   
   The Addison family of Maryland descended from John Addison, who emigrated from England in 1677. His son Thomas Addison (1679–1727) built the family home of Oxon Hill in Prince George’s County, Md., across the Potomac from Alexandria. By his second wife, Eleanor Smith Addison, Thomas had one daughter and four sons, one of whom was John Addison (1713–1764) of Oxon Hill, who appears here.



   
   The gross amounts filled in here are taken from the Virginia General Court decree of 12 April 1760 (NjWdHi). They are probably the amounts decided upon at this meeting but left blank by GW because interest and court costs were still to be figured into the final totals.



 


Saturday Mar. 29th. About noon sat one Plow into the Fallow Ground below the Hill, & about an hour before Sunset the other.

Fresh and variable Wind chiefly from South. Carried out about  Tumbril Load of Dung from the Stable upon the Clover Field.
 


Sunday Mar. 30th. Little Wind, but moist Weather. A misty Rain continuing at Short Intervals through the day.
 


Monday Mar. 31st. Strong So[uther]ly Wind in the first part of the day with light Showers but Abt. Noon the Wind got No[rther]ly.
Went to Belvoir (according to Appointment on the 28th. past) and drew up and Signd a Report of our Proceedings in Clifton’s affair to be sent with the Accts. to the Genl. Court.
Finishd plowing the Fallowd Ground abt. Sun Setting.
Mr. Walter Stuart who I met with at Belvoir gave me a Letter from Dr. Macleane and another from Bishop.
The Latter very desirous of returning but enlisted in the 44th. Regimt. the Former wrote to Colo. Byrd to ask his discharge of the Genl.
Wrote to Lieutt. Smith to try if possible to get me a Careful Man to Overlook my Carpenters. Wrote also to Harwick ordering down two Mares from thence & desiring him to engage me a Ditcher. Inclosd a Letter from my Brother Jno. to his Overseer Farrell Littleton and directed him what to do if the Small pox shd. come amongst them.

	
   
   report: The report included a recommendation that all sales by Clifton be set aside in favor of an auction. See entry for 28 Mar.


	
   
   Dr. Lauchlin MacLeane (d. 1778), of England, served with units of the British army and practiced medicine in Philadelphia 1755–61. MacLeane, Steuart, Bishop, Byrd, and GW had all served together in the Forbes expedition against Fort Duquesne in 1758. GW knew that MacLeane was now in Philadelphia and may have written to Bishop in care of the doctor (see entry for 25 Jan. 1760). The 44th Regiment was brought from Ireland for Braddock’s campaign and may have been Bishop’s old unit. Col. William Byrd III (1729–1777), of Westover, had succeeded GW as commander of the Virginia Regiment, now stationed at Winchester. Bishop did not appear at Mount Vernon until Sept. 1761, when he resumed his service which continued to his death 33 years later.


   
   
   Lt. Charles Smith, who was given command of Fort Loudoun at Winchester in 1758, had been recommended to that post by GW as an officer both “diligent” and “exceedingly industrious” (GW to John Blair, 28 May 1758, DLC:GW). Having lost an arm in the service, Smith received a life pension from the House of Burgesses on the recommendation of a committee which included GW (JHBH. R. McIlwaine and John Pendleton Kennedy, eds. Journals of the House of Burgesses of Virginia. 13 vols. Richmond, 1905–15., 1761–65, 179, 185).


   
   
   ditcher: a man who was employed to build and repair drainage ditches, along field boundaries and elsewhere. The customary boundaries delineating

GW’s fields consisted of two parallel ditches with a row of dense hedge along the center ridge. They served the dual purpose of draining wet lands and making it more difficult for livestock to pass through the hedge.



   
   GW’s brother John Augustine Washington (1736–1787), who lived at Bushfield in Westmoreland County, had inherited land in Frederick County which lay near GW’s Bullskin plantation.



